Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-20-00122-CR

                                          Ignacio SALAS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 17-12-00129-CRK
                            Honorable Russell Wilson, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 9, 2021

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Ignacio Salas was convicted by a jury of three counts of aggravated sexual assault of a

child younger than 14 years of age, a first-degree felony.          See TEX. PENAL CODE ANN.

§§ 22.021(a)(1)(B), (a)(2)(B), (e). At punishment, Salas pled true to an enhancement for a prior

felony conviction which raised the minimum sentence of imprisonment to fifteen years on each

count. See TEX. PENAL CODE ANN. § 12.42 (c)(1). The trial court sentenced Salas to forty years’

imprisonment on each count, with the sentences running consecutively. Salas appealed.
                                                                                                       04-20-00122-CR


         Salas’ court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to

withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this appeal is

frivolous and without merit. The brief meets the Anders requirements. See id.; see also High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). As required, counsel provided Salas with a copy of the brief and motion to withdraw

and informed him of the right to receive a copy of the appellate record and to file his own pro se

brief. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.). Salas did not file a pro se brief. After reviewing

the appellate record and counsel’s brief, we conclude there is no reversible error and agree with

counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005).

         Accordingly, the judgment of the trial court is affirmed, and appellate counsel’s motion to

withdraw is granted. 1 Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177.

                                                            Liza A. Rodriguez, Justice

DO NOT PUBLISH




1
 No substitute counsel will be appointed. Should Salas wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from the date
of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any
petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4.


                                                          -2-